UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                  FILED
                                                                                   MAR 11 2021
                                                                             Clerk, U.S. District & Bankruptcy
                                                                             Court for the District of Columbia
PATRICK CHRISTIAN,                           )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Civil Action No. 21-547 (UNA)
                                             )
                                             )
JOSEPH BIDEN,                                )
                                             )
               Defendant.                    )


                                 MEMORANDUM OPINION

       Plaintiff, appearing pro se, has filed a “Civil Rights Complaint” against President Joe Biden

[Dkt. # 1] and an application to proceed in forma pauperis [Dkt. # 2]. The court will grant the

application and dismiss this action pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal

of a case upon a determination that the complaint is frivolous).

       Plaintiff brings this action “to determine the extent of the role Defendant plays in this 42

U.S.C. §1985 Conspiracy to interfere with Patrick Christian's Civil Rights (2) & (3).” Compl. at

1. He seeks “the sum of $10.7 Billion.” Id. at 6. Plaintiff alleges that after he “voted for the

first time for Obama and Biden in 2009, this Conspiracy has been actively depriving him of

his inalienable rights.” Id. at 1. He poses three “legal questions” as follows:

               [F]irst, is he in fact of the “Protected Class” described in the
               United States Constitution? Second, does Defendant have the
               Power and Authority to abridge and/or deprive him of this right by
               ensuing, supporting, contributing, and condoning said
               conspiracy? Thirdly, does this condoning, ensuing, supporting, and
               contributing Authority reinforces Ricki Lake, Sarah Palin, Cheryl
               Christian, and Francine Williams, as well as, Barak [sic] Obama
               (who went from a President to a Stalker) roles as principals in
               this 42 U.S.C. §1985(2)&(3) Conspiracy to deprive Patrick



                                                 1
               Christian a Citizen of his Civil Rights as described in the
               United States Constitution?

Compl. at 1-2. The complaint continues in this incoherent manner.

       Complaints premised on fantastic or delusional scenarios or supported wholly by

allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as frivolous.

Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Denton v. Hernandez, 504 U.S. 25, 33 (1992)

(“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible[.]”); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994) (a court

may dismiss claims that are “essentially fictitious”-- for example, where they suggest “bizarre

conspiracy theories . . . [or] fantastic government manipulations of their will or mind”) (citations

and internal quotation marks omitted)); Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C. Cir.

1981) (“A court may dismiss as frivolous complaints . . . postulating events and circumstances of

a wholly fanciful kind.”). The instant complaint satisfies this standard and therefore will be

dismissed. A separate order accompanies this Memorandum Opinion.



                                                       _________/s/_____________
                                                       AMIT P. MEHTA
Date: March 11, 2021                                   United States District Judge




                                                  2